274 S.W.3d 545 (2008)
STATE of Missouri, Respondent,
v.
Robert E. GLIDDEN, Appellant.
No. WD 68656.
Missouri Court of Appeals, Western District.
December 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Daniel L. Allen, North Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before SMART, P.J., HARDWICK and WELSH, JJ.


*546 ORDER
PER CURIAM.
Robert Glidden appeals from his conviction for driving while intoxicated, a violation of Section 577.010, RSMo 2000. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).